Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/14/2020 & 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 06/23/2021 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
ALLOWABLE SUBJECT MATTER
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 101
	Claim 18 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 18 recites a program without the recitation of a non-transitory computer readable medium.  
	The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer 

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

  For example,   Claim 18 recites merely a program without the recitation of encoding such program in a computer-readable medium.  Without such medium, the program is nothing more than just functional descriptive material or data structure, thus, claim 4 is directed to a program per se.  Program per se does   not fall within any of the statutory categories.  Therefore, it is non-statutory under 35 USC 101.  For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 15-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
Funakura (U.S. Publication 2005/0036044)
1 & 17-18, Funakura discloses an image processing apparatus comprising: a separation unit (35, Fig. 2-4 & [0068, 0082] discloses a CPU separating a facial region of the first subject in the foreground with a background region) configured to separate a first captured image depicting a first subject into a foreground area and a background area (S5-S6, Fig. 4 & [0082]), wherein the foreground area is an area where the first subject appears and the background area is an area other than the area where the first subject appears (See Fig. 3 wherein the foreground objects (52, Fig. 3) and Background (53, Fig. 3) are in different areas); and a blending unit configured to generate a blended image to display a live view, wherein the blended image is obtained by blending the foreground area and the background area of the first captured image with an output image that is output when a second subject is captured (S7-S8, Fig. 4 & [0084] discloses combining facial region in the background region and displaying the synthesized result (See Fig. 5a)).
As to claim 2, Funakura discloses everything as disclosed in claim 1. In addition, 
Funakura discloses an image synthesis unit configured to generate a synthesized image by superimposing the foreground area of the first captured image on the second captured image depicting the second subject with reference to the blended image in such a manner that the backgrounds are substantially identical. (See Fig. 5a & corresponding disclosure discloses wherein the backgrounds are substantially identical between both overlaid areas)
As to claim 15, Funakura discloses everything as disclosed in claim 2. In addition, 
Funakura discloses wherein the synthesized image is displayed in live view, and a new captured image depicting a still another subject is captured62SP371068 with reference to the synthesized image in such a manner that the backgrounds are substantially identical, and the image synthesis unit (See Fig. 5a & corresponding disclosure discloses wherein the backgrounds are substantially identical between both overlaid areas)
As to claim 16, Funakura discloses everything as disclosed in claim 1. In addition, 
Funakura discloses a user input acquisition unit configured to acquire user input to be referred to for the separation unit to separate the foreground area from the first captured image. ([0071] discloses the user determines the object to be picked up by the live image in the display panel)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Funakura (U.S. Publication 2005/0036044) in view of SASAKI (U.S. Publication 2014/0212037)
As to claim 3, Funakura discloses everything as disclosed in claim 1 is silent to wherein the blending unit assigns different blending values to the foreground area and the background area of the first captured image and blends the first captured image with the output image.
However, SASAKI discloses wherein the blending unit assigns different blending values to the foreground area and the background area of the first captured image (13-14, Fig. 1 & [0040] discloses an analyzing unit analyzes a foreground images and a background image that are separated from each other by the region separating unit 12 to acquire a foreground attribute value and a background attribute value) and blends the first captured image with the output image. (15, Fig. 1 & [0042] discloses image correction…See Abstract wherein the correcting unit corrects the final color image based on combining background and foreground attribute and coefficient values.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Funakura’s disclosure to include the above limitations in order to perform uniform image color distribution (See Background and Summary of Invention)
CONCLUSION
No prior art has been found for claims 4-14 in their current form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661